Title: From Thomas Jefferson to Arthur S. Brockenbrough, 10 April 1823
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monto
Apr. 10. 23.
I now return you your papers in the case of mr Coffee. I have maturely considered  them and send you the result in a letter to him left open for your perusal in order that there may be no discrepancies between your letter and mine. when perused be so good as to stick a wafer in it and commit it to the Post office. I confess that had I observed the agreemt he inclosed to me and which is returned in mine before we decided on the question of lead, my opinion would have been changed. but as it has been decided and there are so many other  articles to be disputed, I let it go with soft words which is always best. I think you should make his remittance immediately and better in the way I suggest. affectionately yours